

Exhibit 10.1


SETTLEMENT AGREEMENT


This Settlement Agreement (the “Agreement”) is dated February 15, 2007 and is
made by and between Fellows Energy Ltd., a Nevada Corporation (“Fellows”) and
JGB Capital L.P., a Delaware corporation (“JGB”).
 
WHEREAS, on or about June 17, 2005, Fellows and JGB entered into a Securities
Purchase Agreement (the “SPA”) pursuant to which Fellows issued a convertible
debenture (the “Debenture”) in the face amount of $1,000,000; and
 
WHEREAS, as of February 15, 2007, the outstanding face amount of the Debenture
is $333,333.33 and
 
WHEREAS, simultaneously with the execution of this Agreement, the following
transactions are also taking place: a) JGB is entering into a assignment
agreement and addendum to assignment agreement with Crescent International Ltd.
(“Crescent”) for the assignment of the Debenture to Crescent; b) Fellows is
entering into amendment and waiver agreements with Crescent and Palisades Master
Fund Ltd. (“Palisades”) for the amendment of the convertible debentures issued
pursuant to the securities purchase agreements dated June 21, 2005 and September
17, 2005; and c) Fellows and Palisades are entering into a securities purchase
agreement for the purchase of $714,500 in secured convertible debentures; and
 
WHEREAS, on account of dilutive issuances of equity by Fellows, the conversion
price of the Debentures and the exercise prices of the common stock purchase
warrants (collectively, the “Warrants”) issued in connection with the Debentures
have been reduced to equal $0.1357, subject to adjustment therein, with
proportional increases in the number of shares of common stock issuable upon
exercise of such Warrants, as set forth therein; and
 
WHEREAS, certain events of default have occurred pursuant to the Debentures and
are continuing to occur related to the Debentures and as a result of such
defaults (“Existing Defaults”), JGB is entitled, among other things, to enforce
its rights and remedies against Fellows, including without limitation,
acceleration and immediately demand payment in full of all obligations under the
Debentures; and
 
WHEREAS, JGB has agreed to accept $250,000 from Crescent (the “Assignment
Amount”) for the assignment of the Debenture to Crescent and $83,333.33 from
Fellows (the “Settlement Amount”) for the final settlement of the Debentures;
and
 
WHEREAS, subject to the terms hereunder, Fellows and JGB have reached a full and
final settlement for the assignment of the Debentures;
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between Fellows and JGB as follows:
 
1

--------------------------------------------------------------------------------


1.  The preliminary statements set forth above by this reference hereto are
hereby incorporated into this Agreement.
 
2.  On or before February 16, 2007, Fellows shall pay JGB the sum of
Eighty-Three Thousand, Eight Hundred Thirty-Three Dollars and Thirty-Three Cents
($83,333.33).
 
3.  On or before February 16, 2007, JGB agrees to accept, in the aggregate, the
sum of Two Hundred Fifty Thousand Dollars and no Cents ($250,000) (the
“Settlement Payment”) from Crescent.
 
4.  Simultaneously with the transfer of the Settlement Payment, JGB shall
execute and deliver to Crescent the Addendum to Assignment, and all attachments
to such Addendum, all of which are attached hereto as Exhibit A.
 
5.  The Warrants shall be amended to remove Sections 2(f) and 3(b) of the
Warrants, which provided for a call provision on the warrants and an adjustment
of the Warrant exercise price upon a dilutive issuance, respectively.
 
6.  The Transaction Documents (as defined in the SPAs) shall be amended to
remove any requirement that Fellows register the shares of common stock issuable
upon exercise of the Warrants or reserve a sufficient number of shares
underlying the Warrants until such time as Fellows obtains Stockholder Approval
(as defined below).
 
2

--------------------------------------------------------------------------------


7.  JGB shall not exercise the Warrants until such time as Fellows has obtained
Stockholder Approval and has filed a Certificate of Amendment to its Articles of
Incorporation increasing its authorized shares of Common Stock to at least
250,000,000 shares, and hereby releases any shares previously reserved for the
Warrants under the SPAs to be utilized for issuance to Palisades, which both JGB
and Fellows agree is a third party beneficiary of the covenants set forth in
this paragraph 9, entitled to enforce such covenants as if they were parties to
this Agreement. For purposes of this Agreement, Stockholder Approval shall mean
the effective date of a Certificate of Amendment to Fellows’ Articles of
Incorporation increasing the number of authorized shares of common stock to at
least 250 million, which Certificate of Amendment shall be filed as soon as
possible after Fellows’ obtains approval from the holders of a majority of the
then current shares of common stock and Fellows’ complies with the filing and
disclosure requirements of Section 14 under the 1934 Act in connection with the
Stockholder Approval. Fellows shall use its best efforts to obtain, on or before
May 15, 2007 the Stockholder Approval. Upon obtaining the Stockholder Approval,
Fellows shall issue JGB 500,000 shares of restricted common stock.
 
8.  In the event that the Settlement Payment is not delivered to JGB on or
before February 16, 2007 (a “Settlement Default”), the Debentures shall remain
in full force and effect as they were as of February 15, 2007.
 
9.  Upon the receipt of the Settlement Payment and as it relates solely to the
Debentures (and specifically not to any rights or obligations under the Warrants
as set forth in Section 7 of this Agreement), JGB releases and discharges
Fellows, Fellow’s heirs, executors, administrators, parent company, holding
company, subsidiaries, successors, predecessors, officers, directors,
principals, control persons, past and present employees, insurers, agents,
attorneys, and assigns (the “Fellows Releasees”) from all actions, cause of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands whatsoever, in law, admiralty or equity, against the Fellows Releasees,
that JGB or its heirs, executors, administrators, successors and assigns ever
had, now have or hereafter can, shall or may, have for, upon, or by reason of
any matter, cause or thing whatsoever, whether or not known or unknown, from the
beginning of the world to the day of the date of this Release.
 
10.  Upon the payment of the Settlement Payment and as it relates solely to the
Debentures (and specifically not to any rights or obligations under the Warrants
as set forth in Section 7 of this Agreement), Fellows releases and discharges
JGB, JGB’s heirs, executors, administrators, parent company, holding company,
subsidiaries, successors, predecessors, officers, directors, principals, control
persons, past and present employees, insurers, agents and assigns from all
actions, cause of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, against
JGB, that Fellows or its heirs, executors, administrators, successors and
assigns ever had, now have or hereafter can, shall or may, have for, upon, or by
reason of any matter, cause or thing whatsoever, whether or not known or
unknown, from the beginning of the world to the day of the date of this Release.
 
11.  Fellows and JGB each warrant and represent that no other person or entity
has any interest in the matters released herein, and that they have not assigned
or transferred, or purported to assign or transfer, to any person or entity all
or any portion of the matters released herein.
 
3

--------------------------------------------------------------------------------


12.  Each party shall be responsible for their own attorneys’ fees and costs.
 
13.  All parties acknowledge and represent that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
14.  This Agreement contains the entire agreement and understanding concerning
the subject matter hereof between the parties and supersedes and replaces all
prior negotiations, proposed agreement and agreements, written or oral. Each of
the parties hereto acknowledges that neither any of the parties hereto, nor
agents or counsel of any other party whomsoever, has made any promise,
representation or warranty whatsoever, express or implied, not contained herein
concerning the subject hereto, to induce it to execute this Agreement and
acknowledges and warrants that it is not executing this Agreement in reliance on
any promise, representation or warranty not contained herein.
 
15.  This Agreement may not be modified or amended in any manner except by an
instrument in writing specifically stating that it is a supplement, modification
or amendment to the Agreement and signed by each of the parties hereto.
 
16.  Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be severed and deemed not to be part of this
Agreement.
 
17.  Any dispute arising out of this agreement shall be adjudicated under the
laws and in the courts of the State of New York.
 
18.  This Agreement may be executed in facsimile counterparts, each of which,
when all parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.

 

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
 

        /s/ GEORGE S. YOUNG     /s/ BRETT COHEN

--------------------------------------------------------------------------------

George Young, CEO    

--------------------------------------------------------------------------------

Bret Cohen Fellows Energy Ltd.      JGB Capital L.P.


 